NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10176
                                                     20-10393
                Plaintiff-Appellee,
                                                D.C. No. 2:10-cr-00464-KHV-1
 v.

GINO CARLUCCI, AKA Gene David                   MEMORANDUM*
Odice,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Kathryn H. Vratil, District Judge, Presiding**

                            Submitted May 18, 2021***

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      In these companion appeals, Gino Carlucci appeals pro se from the district

court’s orders denying his motions for compassionate release under 18 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Kathryn H. Vratil, Senior United States District Judge
for the District of Kansas, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In Appeal No. 20-10176, Carlucci contends that the district court erred by

dismissing his first compassionate release motion for failure to exhaust before

permitting him to file a reply, and by denying his subsequent motion for leave to

amend. Any error was harmless, however, because the court’s dismissal was

without prejudice to Carlucci filing another motion for compassionate release

following exhaustion of his administrative remedies, which Carlucci did.

      In Appeal No. 20-10393, Carlucci challenges the district court’s denial of his

second motion for compassionate release.1 The district court explained that

compassionate release was not warranted because Carlucci’s concerns about the

danger of contracting COVID-19 in prison had been adequately addressed by his

transfer to home confinement by the Bureau of Prisons.2 The court also explained

that Carlucci’s assertion that he would have more work opportunities if he were not

on home confinement was not an “extraordinary and compelling” reason to reduce

his sentence. See 18 U.S.C.§ 3582(c)(1)(A)(i). The record supports the district



1
  Because Appeal No. 20-10176 was pending when Carlucci filed his second
compassionate release motion, the district court correctly held that it lacked
jurisdiction to grant the motion. See Griggs v. Provident Consumer Discount Co.,
459 U.S. 56, 58 (1982) (per curiam). However, it had authority to deny the
motion. See Fed. R. Crim. P. 37(a)(2).
2
 We agree with the parties, and the district court, that Carlucci’s transfer to home
confinement does not moot his appeals because his motions sought a reduction in
his sentence to time-served.

                                          2                          20-10176 & 20-10393
court’s conclusions, and it did not abuse its discretion by denying relief. See

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). Moreover, contrary to

Carlucci’s contention, the district judge, who was assigned pursuant to a certificate

of necessity and imposed Carlucci’s original sentence, had authority to decide his

motions for compassionate release. See 28 U.S.C. §§ 292(d) and 296.

      AFFIRMED.




                                          3                          20-10176 & 20-10393